Citation Nr: 1521509	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  13-31 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to non-service-connected pension with special monthly pension.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel







INTRODUCTION

The Veteran had active duty service from November 1969 to March 1971 and from May 1983 to June 1983 (this second period of active duty service established his status as a "Veteran").  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania (though jurisdiction now lies with the Huntington, West Virginia RO).

A review of the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) was conducted.


FINDINGS OF FACT

1.  The Veteran served on active duty from November 1969 to March 1971 and his original DD 214 listed the character of service as "under conditions other than honorable."

2.  A second DD 214 listed the character of service as "under honorable conditions" and noted that this was upgraded under the Department of Defense (DOD) Special Discharge Review Program (SDRP) in June 1977.

3.  Despite the second DD 214 that noted that the Veteran's character of service was upgraded under the SDRP, a June 1978 Army Discharge Review Board Case Report and Directive noted that the Veteran's upgraded discharge was not affirmed.

4.  The Veteran's discharge for the November 1969 to March 1971 period of service was because of willful and persistent misconduct and therefore the discharge is considered to have been issued under dishonorable conditions for VA purposes.  
 
5.  The Veteran did not have the service required for entitlement to non-service-connected pension. 


CONCLUSIONS OF LAW

1.  VA pension benefits are not payable based on the Veteran's November 1969 to March 1971 period of service.  38 U.S.C.A. § 5303 (West 2014); 38 C.F.R. § 3.12 (2014).

2.  The criteria for entitlement to non-service-connected pension have not been met.  38 U.S.C.A. § 1521 (West 2014); 38 C.F.R. §§ 3.2, 3.3 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran ultimately seeks entitlement to non-service-connected pension.  As is explained below, since the Veteran's subsequent period of active service was not during a period of war and not for a period of at least 90 days, this appeal in essence revolves around the character of the Veteran's discharge for his November 1969 to March 1971 period of service.

I.  Duty to Notify and Assist.

VA has a duty to notify and duty to assist a Veteran in the claims process.  

A September 2010 letter, prior to the January 2011 administrative decision on appeal, provided the Veteran notice on how to substantiate a claim for non-service-connected pension and special monthly pension.  Notice was not specifically provided with regards to the issue of the character of discharge for the Veteran's November 1969 to March 1971 period of service.  As part of a previous claim, a June 2004 letter provided the Veteran information regarding this issue and provided a copy of the applicable regulation, 38 C.F.R. § 3.12 (2014).  A subsequent January 2005 administrative decision determined that the Veteran's November 1969 to March 1971 period of service did not entitle him to VA benefits, which was addressed again in a May 2006 Statement of the Case.  The Veteran, therefore, had actual notice with respect to the issue of the character of discharge for his November 1969 to March 1971 period of service.  As such, there is no prejudice to the Veteran in that no specific notice relating to this issue was provided during the course of the current appeal.    

With respect to the duty to assist, relevant personnel records are of record, which as will be discussed below, are determinative of the issue on appeal.  The Veteran's complete service personnel file may not be of record, as no performance evaluations are of record.  Such performance evaluations, if in fact outstanding, are not necessary to decide the Veteran's claim because they are not relevant to (as discussed further below) the key issue of whether the Veteran was discharged because of willful and persistent misconduct.  Additionally, neither the Veteran nor his representative has identified any additional existing evidence that has not been obtained that is necessary for a fair adjudication of the claim on appeal.  

In sum, VA has satisfied its duty to assist with respect to the Veteran's claim.

II.  Legal Criteria

In order to establish eligibility for non-service-connected pension, it must be shown that the Veteran served in the active military during a period of war for, as applicable here, a period of at least ninety days.  38 U.S.C.A. § 1521(j) (West 2014); 38 C.F.R. § 3.3(a)(3) (2014).  As relevant in this case, the Vietnam era and the Persian Gulf War are qualifying periods of war.  38 C.F.R. § 3.3(a)(3) (2014).  The Vietnam era is defined as "[t]he period beginning on February 28, 1961, and ending on May 7, 1975, inclusive, in the case of a [V]eteran who served in the Republic of Vietnam during that period.  The period beginning on August 5, 1964, and ending on May 7, 1975, inclusive, in all other cases."  38 C.F.R. § 3.2(f) (2014).  The Persian Gulf War is defined as "August 2, 1990, through date to be prescribed by Presidential proclamation or law."  38 C.F.R. § 3.2(i) (2014).    

VA pension benefits are not payable unless the period of service upon which the claim is based was terminated by discharge or release under conditions other than dishonorable.  38 C.F.R. § 3.12(a) (2014).

Under 38 C.F.R. § 3.12(h) (2014), "[u]nless a discharge review board established under 10 U.S.C. 1553 determines on an individual case basis that the discharge would be upgraded under uniform standards meeting the requirements set forth in paragraph (g) of this section, an honorable or general discharge awarded under" certain programs specified does not remove any bar to VA benefits imposed under 38 C.F.R. § 3.12 (2014).  One such specified program is "[t]he Department of Defense's special discharge review program effective April 5, 1977."  38 C.F.R.     § 3.12 (2014).  

The provisions of 38 C.F.R. § 3.12(d) (2014) provide, in pertinent part, that a discharge or release because of willful and persistent misconduct is considered to have been issued under dishonorable conditions.  See 38 C.F.R. § 3.12(d)(4) (2014).  Generally, a discharge or release from service under one of the conditions specified in 38 C.F.R. § 3.12 (2014) is a bar to the payment of VA benefits.  38 C.F.R.           § 3.12(b) (2014).

III.  Analysis 

An initial issue for the Veteran's claim for entitlement to non-service-connected pension is whether he has the requisite service during a period of war.  

A DD 214 is of record that reflected active service from May 1983 to June 1983.  As noted above, the qualifying periods of war are defined by regulation and this period of service falls outside of the defined periods of war.  See 38 C.F.R. § 3.2 (2014).  Additionally, an Army National Guard Retirement Points Statement of record referenced active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) for various dates between 1995 and 1996.  Even if such service were considered active military service for non-service-connected pension eligibility purposes, such service was not of sufficient length (ninety days), in spite of it having been during a defined period of war.  In sum, neither the Veteran's May 1983 to June 1983 active service or later National Guard service meet the service requirements for eligibility for non-service-connected pension.

The Veteran also served in the military from November 1969 to March 1971.  What appears to be the Veteran's original DD 214 listed the character of service as "under conditions other than honorable."  It was noted that the Veteran lost 177 days while in-service. 

In March 1973, the RO requested the facts and circumstances surrounding the Veteran's other than honorable discharge.  The personnel records received included a form signed by the Veteran requesting a discharge for good of the service.  A sheet also of record listed specific violations of the Uniform Code of Military Justice, Article 86 and noted periods where the Veteran was absent without authority from June 1970 to October 1970, from October 1970 to November 1970 and from December 1970 to February 1971.  

An RO administrative decision dated April 1973 noted that the Veteran was absent without leave (AWOL) for various periods in-service, that the Veteran requested and received a discharge for the good of the service in lieu of a trial by special court martial and that "[i]n view of the facts, it appears the [V]eteran was guilty of offenses involving willful and persistent misconduct."  The administrative decision concluded that the Veteran was discharged for the November 1969 to March 1971 period of service under dishonorable conditions within the meaning of the law.  

A second DD 214 of record noted again the Veteran's service from November 1969 to March 1971.  The character of service was noted to be "under honorable conditions."  Under the remarks section, it was noted "upgraded under the DOD discharge review program (special)."  It was noted that the date the discharge was upgraded was June 1977.    

A June 1978 Army Discharge Review Board Case Report and Directive is of record.  This report noted under the overall assessment section that the Veteran went AWOL while in-service and noted that this was "because of illness in his family (Mother)."  It was noted that the Veteran requested a discharge in lieu of a court martial for AWOL.  It was further noted that the Veteran applied for relief under the SDRP and in June 1977 was granted "partial relief" and that "[f]ull relief was not granted in that the [Veteran's] service was not sufficiently meritorious."  The report noted that the Veteran's upgraded discharge was "not affirmed" and the rationale provided stated as follows:

The Board voted unanimously not to affirm [the Veteran's] upgrade under the SDRP for the following reason: He requested discharge in lieu of trial by [court martial] for multiple periods of absence.  In all, he was absent 177 days and served only briefly in a unit in a productive capacity.  He provided nothing in mitigation or extenuation on which any consideration could be granted.

The report noted that a DD 215 changing the DD 214 as follows should be issued: "Disch reviewed UP PL 95-126 and a determination made that characterization of service was warranted UP DoD-SDRP 4 Apr 77."  A DD 215 of record dated July 1978 included under the corrected to read section "Disch reviewed UP PL 95-126 and a determination made that characterization of service was warranted UP DOD SDRP 4 Apr 77."

An August 2004 RO administrative decision concluded that the Veteran's discharge in March 1971 was issued under dishonorable conditions.  

In review, the Veteran's original DD 214 for his period of service from November 1969 to March 1971 noted a character of service of "under conditions other than honorable."  A second DD 214 noted a character of service of "under honorable conditions" and noted that this was upgraded under the SDRP in June 1977.  In June 1978, the Army Discharge Review Board voted to not affirm the Veteran's discharge upgraded under the SDRP.  As noted above, under 38 C.F.R. § 3.12(h) (2014), "[u]nless a discharge review board established under 10 U.S.C. 1553 determines on an individual case basis that the discharge would be upgraded under uniform standards meeting the requirements set forth in paragraph (g) of this section, an honorable or general discharge awarded under" certain programs specified does not remove any bar to VA benefits imposed under 38 C.F.R. § 3.12 (2014).  One such specified program is "[t]he Department of Defense's special discharge review program effective April 5, 1977."  This is applicable in the Veteran's case.  The second DD 214 noted that the Veteran's character of service was upgraded under the SDRP.  The June 1978 Army Discharge Review Board, examining the Veteran's case individually, did not affirm the Veteran's discharge upgraded under the SDRP.  As a result, the second DD 214 that noted that the Veteran's character of service was upgraded under the SDRP does not remove any bar to VA pension benefits under 38 C.F.R. § 3.12 (2014).  

With respect to this point, the Board acknowledges the Veteran and his representative's various arguments that are of record, which essentially were that the Veteran's second DD 214 (which noted a character of service of "under honorable conditions") was evidence that the Veteran had acceptable service for entitlement to non-service-connected pension.  See March 2011 Notice of Disagreement, October 2013 VA Form 9 (Appeal to Board of Veterans' Appeals) and February 2014 Informal Hearing Presentation (IHP).  In the October 2013 Form 9, the Veteran stated that "I would have not received an upgraded 214 if the Army Discharge Review Board had not approved it."  In the February 2014 IHP, the Veteran's representative stated that "the Army accepted the upgrade by the DoD Special Discharge Review Program [SDRP] in 1977" and that the July 1978 DD 215 signed by an Army General "made the determination that the upgrade 'was warranted'" and that "pursuant to 38 C.F.R. §3.12(h), the bar on eligibility for non-service connected pension should be REMOVED in the [V]eteran's case."  

Again, the Board has considered the Veteran and his representative's statements.  In this case, however, the June 1978 Army Discharge Review Board Case Report and Directive noted that the Veteran's upgraded discharge was not affirmed.  This report also referenced the language that was contained on the July 1978 DD 215.  The July 1978 DD 215 referenced that the characterization of service was warranted "UP" (presumably an abbreviation for "under provisions") of DOD SDRP.  As such, when read together, the June 1978 Army Discharge Review Board Case Report and Directive and July 1978 DD 215 confirm that, while the Veteran's characterization of service was upgraded pursuant to the SDRP, the Army Discharge Review Board did not affirm this upgraded discharge.  As such, pursuant to 38 C.F.R. § 3.12(h) (2014) discussed above, the second DD 214 that noted that the Veteran's character of service was upgraded under the SDRP does not remove any bar to VA pension benefits under 38 C.F.R. § 3.12 (2014).    
      
While the second DD 214 that noted that the Veteran's character of service was upgraded under the SDRP does not remove any bar to VA pension benefits under 38 CFR § 3.12 (2014), the question remains whether any such bar in fact exists.  Upon review, the Board concludes that such bar does in-fact exist.  Again, VA pension benefits are not payable unless the period of service upon which the claim is based was terminated by discharge or release under conditions other than dishonorable.  38 C.F.R. § 3.12(a) (2014).  As noted, the Veteran's original DD 214 for the November 1969 to March 1971 period of service listed the character of service as "under conditions other than honorable."   Generally, a discharge or release from service under one of the conditions specified in 38 C.F.R. § 3.12 (2014) is a bar to the payment of VA benefits.  38 C.F.R. § 3.12(b) (2014).  The provisions of 38 C.F.R. § 3.12(d) (2014) provide, in pertinent part, that a discharge or release because of willful and persistent misconduct is considered to have been issued under dishonorable conditions.  See 38 C.F.R. § 3.12(d)(4) (2014).  38 C.F.R. § 3.12(d)(4) (2014) additionally states that "[a] discharge because of a minor offense will not, however, be considered willful and persistent misconduct if service was otherwise honest, faithful and meritorious."  A key question, therefore, is whether the Veteran's discharge was because of willful and persistent misconduct, because if it were, the Veteran's November 1969 to March 1971 period of service would be considered to have been issued under dishonorable conditions and therefore would be a bar to VA pension benefits.  

Upon review, the Board finds that the Veteran's discharge for the November 1969 to March 1971 period of service, characterized on the original DD 214 as "under conditions other than honorable," was because of willful and persistent misconduct.  Willful misconduct is defined as "an act involving conscious wrongdoing or known prohibited action."  38 C.F.R. § 3.1(n) (2014).  An act is willful misconduct where "[i]t involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences."  Id.  The record indicated that the Veteran was AWOL for at least three separate periods of time, totaling at least 177 days.  The Board concludes that this conduct was willful misconduct, as the Veteran being AWOL was an act involving conscious wrongdoing or known prohibited action and involved deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  That the Veteran was AWOL for multiple periods of time shows that such conduct was also persistent.  With respect to the "minor offense" exception, the United States Court of Appeals for Veterans Claims determined that the offense of being AWOL was not a minor offense, as a matter of law, because it was the type of offense that would interfere with the Veteran's military duties and preclude their performance.  See Stringham v. Brown, 8 Vet. App. 445, 448 (1995).  As such, the Veteran's three periods of AWOL are not considered a "minor offense."  Additionally, as noted above, the June 1978 Army Discharge Review Board Case Report and Directive noted that the Veteran "was absent 177 days and served only briefly in a unit in a productive capacity" and therefore the Veteran's service was also not "otherwise honest, faithful and meritorious."  See 38 C.F.R. § 3.12(d)(4) (2014).  

As such, the Board concludes that the Veteran's conduct was "willful and persistent misconduct."  See 38 C.F.R. § 3.12(d)(4) (2014).  In sum, therefore, the Board concludes that the Veteran's separation from the November 1969 to March 1971 period of service was because of "willful and persistent misconduct" and therefore his discharge is considered to have been issued under dishonorable conditions for VA purposes.  See 38 C.F.R. § 3.12(d)(4) (2014).

The Board additionally finds that the Veteran was not insane at the time of his willful and persistent misconduct, which if found, would result in the Veteran's willful and persistent misconduct not being a bar to VA pension benefits.  See 38 U.S.C.A. § 5303(b) (West 2014); 38 C.F.R. § 3.12(b) (2014).  While an August 2003 statement from the Veteran stated "also suffering from P.T.S.D. due to best friend getting killed in Vietnam never been the same got scared and went AWOL never stopped running" and another August 2003 statement from the Veteran stated that "best friend killed in Vietnam causing me to go AWOL and my life has never been the same," neither the Veteran nor his representative have asserted that he was insane at the time of the in-service incidents.  In addition, the contemporaneous service treatment records revealed no treatment for psychiatric issues during his November 1969 to March 1971 period of service and he was found to be psychiatrically normal at service separation in February 1971.  

In conclusion, the Veteran seeks entitlement to non-service-connected pension, which requires that the Veteran served in the active military during a period of war for, as applicable here, a period of at least ninety days.  38 U.S.C.A. § 1521(j) (West 2014); 38 C.F.R. § 3.3(a)(3) (2014).  The only relevant period of service under these requirements is the Veteran's November 1969 to March 1971 service.  VA pension benefits, however, are not payable unless the period of service upon which the claim is based was terminated by discharge or release under conditions other than dishonorable.  38 C.F.R. § 3.12(a) (2014).  While the Veteran was issued a second DD 214 that noted that the Veteran's character of service was upgraded under the SDRP, as discussed above, pursuant to 38 C.F.R. § 3.12(h) (2014), the second DD 214 does not remove any bar to VA pension benefits under 38 C.F.R.    § 3.12 (2014).  The provisions of 38 C.F.R. § 3.12(d) (2014) provide, in pertinent part, that a discharge or release because of willful and persistent misconduct is considered to have been issued under dishonorable conditions.  See 38 C.F.R.          § 3.12(d)(4) (2014).  The Board has concluded that the Veteran's discharge for the November 1969 to March 1971 period of service, characterized on the original DD 214 as "under conditions other than honorable," was because of willful and persistent misconduct and therefore the discharge is considered to have been issued under dishonorable conditions for VA purposes.  As the November 1969 to March 1971 period of service is considered to have been under dishonorable conditions for VA purposes, VA pension benefits are not payable as a result of this period of service.  38 U.S.C.A. § 5303 (West 2014); 38 C.F.R. § 3.12 (2014).  As a result, the Veteran lacks the service required for entitlement to non-service-connected pension and the Veteran's claim, therefore, must be denied.  38 U.S.C.A. § 1521 (West 2014); 38 C.F.R. §§ 3.2, 3.3 (2014).    
    
	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to non-service-connected pension with special monthly pension is denied.  



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


